    Case 1:20-cv-01419-APM Document 120-4 Filed 09/03/20 Page 1 of 1




                     DECLARATION OF LINDA NEILAN DUS

       I, Linda Neilan Dus, hereby declare under penalty of perjury:

   1. I am employed by the U.S. Department of State as an attorney adviser in the
      Advisory Opinions Division, Office of Legal Affairs of the Visa Office, Bureau of
      Consular Affairs. In that capacity, I am authorized to search the electronic
      Consular Consolidated Database (“CCD”) of the U.S. Department of State,
      Bureau of Consular Affairs, for records of non-immigrant and immigrant visas
      adjudicated at U.S. embassies and consulates overseas and information on
      petitions approved by and provided to the Department by United States
      Citizenship and Immigration Services (USCIS). Visa records in the CCD are
      accessible to consular officers at U.S. embassies and consulates worldwide. The
      following declaration is based on personal knowledge and information acquired in
      my official capacity in the performance of my official functions.

   2. The CCD reflects that on October 3, 2017, Diego BARCO CUERPO was issued
      an E-1 nonimmigrant visa. The CCD further reflects that he filed a Form I-485
      Application to Register Permanent Residence or Adjust Status with USCIS on
      July 27, 2020. USCIS assigned the case receipt number MSC2091474501.

   3. The CCD reflects that on February 5, 2020, Ahmad S D SALAMA was issued an
      L1 nonimmigrant visa and his wife Raefa Sufian Ibrahim GHANAYEM was
      issued an L2 nonimmigrant visa.

   4. The CCD reflects that on December 5, 2019, Marc Cyrus made an application for
      a diversity visa at the U.S. Consulate General in Montreal, Canada. That same
      day, a consular officer refused his application under the Immigration and
      Nationality Act § 221(g) for administrative processing. The Department of State
      assigned the case diversity visa case number 2020AS1202.

   5. The CCD reflects that on September 25, 2015, Talgat TLEUBAYEV and his
      fiancée Madina UMIRZHANOVA were issued B1/B2 nonimmigrant visas.


       I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the
foregoing is true and correct to the best of my knowledge.


       Burke, Virginia
       September 2, 2020                      _/s/ Linda Neilan Dus ___
                                                Linda Neilan Dus
